DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-3, 7-10, 13, 15-18   are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 2015/0074170 A1), hereinafter “Steiner”, and in view of Weber et al. (“On Availability for Blockchain-based systems”, Applicant’s submitted IDS field 11/12/2018), hereinafter “Weber”.

As per claim 1, Steiner teaches a system comprising a processor configured to:
“receive a blockchain transaction request” at [0019];
(Steiner teaches the transaction processor receives a transaction)
“determine, from the 
(Steiner teaches the transaction router determines the best agent to handle the transaction. For example Agent 1 is the best agent to handle the transaction)
“predict availability of users at the one or more nodes based on user activity at the one or more nodes” at [0046];
(Steiner teaches predicting Agent 1 will be available at 4:00 PM because Agent 1 is having a training from 2:00 PM to 4:00 PM)
“determine a preferred transaction time for the one or more transactions of the 
(Steiner teaches defining a new time for the transaction at 4:00 PM based on the predicted availability of Agent 1)
“queue the one or more transactions based on the preferred transaction time” at [0017].
(Steiner teaches scheduling the call back at 4:00 PM and storing the scheduled callbacks in the transaction queues)

	Steiner does not explicitly teaches the transaction is a blockchain transaction as claimed. However, Weber teaches a method for processing blockchain transactions by a plurality of nodes at pages 66-69. Thus, it would have been obvious to one of ordinary skill in the art to combine Weber with Steiner’s teaching by utilizing Steiner’s transaction scheduling method to process blockchain transactions, in order to ensure that a node is available to process the transaction. 

As per claim 2, Steiner and Weber teach the system of claim 1 discussed above. Steiner also teaches: wherein the processor is further configured to “add the preferred transaction time to a field of the blockchain transaction request” at [0046].

As per claim 3, Steiner and Weber teach the system of claim 1 discussed above. Weber also teaches: wherein “the one or more transactions comprises a plurality 


As per claim 7, Steiner and Weber teach the system of claim 1 discussed above. Steiner also teaches: “the users are required to provide input into the one or more nodes for processing the one or more transactions” at [0018]-[0020].

Claims 8-10, 13, 15-18 recite similar limitations as in claims 1-3, 7 and are therefore rejected by the same reasons.

Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaish and Weber, as applied to claims 1-3, 7-10, 13, 15-18 above, and further in view of A (US 2018/0097899 A1), hereinafter “A”.

As per claim 4, Steiner and Weber teach the system of claim 1 discussed above. Steiner does not explicitly teach “receive social network usage data of the one or more nodes; and predict the user availability at the one or more nodes based on social network usage data of the one or more nodes” as claimed. However, A teaches a contact availability prediction using social network usage data including “receive social network usage data of the one or more nodes; and predict the user availability at the one or more nodes based on social network usage data of the one or more nodes” at [0029]-[0039]. Thus, it would have been obvious to an ordinary skill in the art to combine 

Claims 11, 19 recite similar limitations as in claim 4 and are therefore rejected by the same reasons.

Claims 5-6, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaish and Weber, as applied to claims 1-3, 7-10, 13, 15-18 above, and further in view of Castonguay et al.  (US 5,911,134 A), hereinafter “Castonguay”.

As per claim 5, Steiner and Weber teach the system of claim 1 discussed above. Steiner and Weber do not explicitly teach “predict a plurality of nodes involved in the one or more transactions based on timing relationships of users of the plurality of nodes in processing previous blockchain transactions” as claimed. However, Castonguay teaches a method for planning, scheduling and managing personnel including the step of “predicting a plurality of nodes involved in the one or more transactions based on timing relationships of users of the plurality of nodes in processing previous blockchain transactions” at Col. 3 line 5 to Col. 4 line 55. Thus, it would have been obvious to one of ordinary skill in the art to combine Castonguay with Steiner-Weber’s teaching in order enable supervisors to adequately monitor, forecast and plan personnel requirement so that service level requirement are met at the lowest possible cost, as suggested by Castonguay at Col. 2 lines 45-65.

As per claim 6, Steiner and Weber teach the system of claim 1 discussed above. Steiner and Weber do not explicitly teach: “predict a series of transactions that will occur subsequent to the blockchain transaction request; predict user availability at a plurality of nodes where the series of transactions will be performed; and determine a preferred time for execution of the blockchain transaction based on the user availability at the plurality of nodes”. However, Castonguay teaches a method for planning, scheduling and managing personnel including the step of “predict a series of transactions that will occur subsequent to the blockchain transaction request; predict user availability at a plurality of nodes where the series of transactions will be performed; and determine a preferred time for execution of the blockchain transaction based on the user availability at the plurality of nodes” at Col. 3 line 5 to Col. 4 line 55, Col. 6 line 25 to Col. 8 line 65. Thus, it would have been obvious to one of ordinary skill in the art to combine Castonguay with Steiner-Weber’s teaching in order enable supervisors to adequately monitor, forecast and plan personnel requirement so that service level requirement are met at the lowest possible cost, as suggested by Castonguay at Col. 2 lines 45-65.

Claims 12, 20 recite similar limitations as in claims 5, 6 and are therefore rejected by the same reasons.




Response to Arguments
Applicant’s arguments filed 10/02/2020 been considered but are moot in view of new ground of rejections.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 4, 2021